MAYER, Chief Judge,
dissenting in part.
I dissent because I believe we are constrained by the judgment in Whited v. United States, 230 Ct.Cl. 963 (1982). The court concludes that Whited did not hold that the Court of Claims lacked jurisdiction over shareholder derivative actions. Ante at 1290 et seq. I disagree.
Whited dismissed a shareholder derivative claim because previous cases made it “clear that a shareholder, even a majority or sole shareholder, may not bring suit as an individual alleging breach of his corporation’s contract with the United States.” Id. at 965. Noting that these cases prohibit pro se plaintiffs from suing on behalf of a corporation, this court concludes that Whited merely denied standing. However, the Court of Claims cited this precedent only after holding that it had not adopted a rule “allowing stockholders to sue the Government on behalf of their corporation.” Id. It also held that “[w]e are unable to transfer this case [to the district court] directly under 28 U.S.C. § 1506, ... as plaintiffs’ claim for damages ‘in excess of $10,000’ places the present petition beyond any district court’s jurisdiction.” Id. Section 1506 allowed transfer of “a case within the exclusive jurisdiction of the district courts.” 28 U.S.C. § 1506 (1976) (repealed 1982) (emphasis added). If the Court of Claims had dismissed the action based merely on lack of standing, it would have had no need to address the damages requirement for transferring a case to a district court with otherwise “exclusive jurisdiction.” Thus, the Court of Claims held that it lacked jurisdiction over shareholder derivative actions. See also Branch v. United States, 69 F.3d 1571, 1574-75 (Fed.Cir.1995) (“In 1982, the Court of Claims stated that shareholder derivative *1297actions are not within the court’s jurisdiction. See Whited v. United States,....”).
We are bound by that judgment. See South Corp. v. United States, 690 F.2d 1368, 1370 (Fed.Cir.1982) (en banc). “This court has adopted the rule that prior decisions of a panel of the court are binding precedent on subsequent panels unless and until overturned in banc.” Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 765 (Fed. Cir.1988). First Hartford has no right to pursue a shareholder derivative claim in the United States Court of Federal Claims.